Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Theodore Justice appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Justice’s civil rights action. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Justice v. White, No. 5:13-cv-00548-FL, 2014 WL 687658 (E.D.N.C. Feb. 10, 2014). We deny Justice’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.